Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 5/9/2018. It is noted, however, that applicant has not filed a certified copy of the JP2018-100027 application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP2012-230523A (which has been provided in the International Search Report) in view of JP 2005-221419A.

Regarding claim 1, JP2012-230523A discloses a search system ([0001]; [0005], 14th last line discloses “The body is moved, and the target search unit searches for the target device that has transmitted the rescue request signal …”) comprising:
a position information terminal that is held by a search target and transmits position information of the search target (Fig. 1, element 14; wherein the search target is the vehicle to be rescued 14; [0016] discloses “The rescued vehicle 14 includes a wide area wireless device 16,…”, which transmits a signal as shown in Fig. 1; [0045] discloses “The information (request) transmitted by the rescued vehicle 14 to the rescue service center 1 includes, for example, information such as the rescued vehicle ID, the current position …”);
a search route processor (Fig. 1, rescue service center 1; [0009]; wherein the search route processor is interpreted as the rescue service center) that calculates a plurality of search routes between locations of a plurality of searchers belonging to a predetermined area and the search target based on the position information of the search target acquired from the position information terminal (claim 1, lines 44 – 52; claim 4, lines 97 – 99; [0133], lines 1866 - 1872 discloses criteria for route selection may be time criteria or other criteria; predetermined area is inherent since searching between the searchers and the search target);
and a plurality of portable terminals that is held by the plurality of searchers, transmits position information of the searchers, and displays the plurality of search routes calculated by the search route processor and personal information for identifying the search target (Fig. 1, element 2; [0009], line 213; claim 1, lines 28 – 29; [0058], lines 794 – 795 discloses displaying route on map; [0045] discloses information sent by search target that us used),
wherein the search route processor compares the plurality of search routes with each other to identify a quickest first search route, issues a search command to a first searcher on the first search route to cause the first searcher to start searching along the first search route displayed on corresponding one of the portable terminals ([0093], lines 1204 – 1206; [0133], lines 1866 – 1872  discloses criteria for route selection may be time criteria or other criteria; claim 4, lines 97 – 99; claim 1, lines 44 - 52), updates the position information of the search target and the search routes as the search target moves, when a second search route is quickest than the first search route, issues a search command to a second searcher on the second search route to cause the second searcher to start the searching along the second search route displayed on corresponding one of the portable terminals ([0048], lines 678 – 679; [0067], lines 895 – 898; [0158]; wherein updates are disclosed and if the 1st searcher takes too long, e.g. gets stuck, then a 2nd searcher takes over),
and the plurality of portable terminals displays the search routes by a vector map display on the position information of the search target, and causes the searching to be started to search for the search target ([0011], lines 226 – 277 whose meeting point to join corresponding one of the searchers is unspecified (inherent since the search target is moving, the meeting point is not known and can’t be specified far in advance).

JP2012-230523A discloses determining the route based on which is quickest not shortest distance. However, JP2012-230523A also discloses other criteria that be used in addition to quickest ([0133], lines 1866 – 1872). One of ordinary skill in the art can easily use shortest distance instead of shortest time.
JP2012-230523A also does not disclose that on the display, each intersection is identified as node and a road is identified as a line. 
JP 2005-221419A discloses road representation by lines and nodes (page 4, 3rd paragraph).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the shortest distance and lines/nodes for display of JP 2005-221419A, as shortest distance may result in less fuel consumption and lines/nodes are easy to see on a navigation route.

Regarding claim 2, JP2012-230523A does not disclose the search route processor calculates the search routes by assigning a line number and a node number from a 
JP 2005-221419A discloses assigning a line number and a node number for the roads and intersections (page 4, 3rd paragraph). Since line numbers and node numbers are used, it would be obvious to one of ordinary skill in the art that the search route used these numbers. Further, having the numbers increase or decrease is merely a design choice and depends on the numbering system. This too can easily be performed by one of ordinary skill in the art. Under Rationales for Obviousness (MPEP 2143, Rationale E), using line/node numbers in the route search and increasing or decreasing numbers are obvious to try and have a high degree of success, and are therefore not patentable.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use lines/nodes as disclosed by JP 2005-221419A, these are well known in the art and can be easily recognized and understood by a user.

Regarding claim 3, JP2012-230523A discloses the plurality of portable terminals updates and displays information indicating a positional relationship on the vector map display every time line numbers or node numbers of the searchers and the search target change on a display screen ([0011], lines 226 – 277 discloses a navigation system where search routes can be displayed; [0058], lines 794 - 795 disclose navigation system and positions of rescued vehicle 14; [0048], lines 678 - 679 discloses updating the status).


Claim 4 is similarly analyzed as limitations in claim 1.	

Claim 5 is similarly analyzed as claim 1, 3rd limitation.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to road representation:
Campbell (US 7076505) discloses a Graphical User Interface with A Linear Map Component, where roads and intersections are indicated by lines and nodes respectively.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.